Case 9:20-cv-80469-KAM Document 5-1 Entered on FLSD Docket 04/21/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH

   NELSON FERNANDEZ                    )
                                       )
                   Plaintiff,          )
                                       )
   v.                                  )
                                       )                Case No. 9:20-cv-80469
   THE WALKING COMPANY, a foreign for- )
   profit corporation                  )
                                       )
                   Defendant.          )
                                       )

        ORDER GRANTING DEFENDANT’S MOTION FOR EXTENSION OF TIME

          THIS MATTER is before the Court on Defendant’s Unopposed Motion to answer, move,

  or otherwise respond to Plaintiff’s Complaint. The Court, having reviewed the file and being fully

  advised in the premises, finds that there is good cause to grant the relief requested in the Motion.

  It is therefore,

          ORDERED that the Motion is granted. The Defendant shall answer, move, or otherwise

  respond to Plaintiff’s Complaint by May 22, 2020.

          DONE AND ORDERED this ___ day of April, 2020, in Chambers of the United States

  District Court for the Southern District of Florida, West Palm Beach Division.




                                                United States District Judge



  cc: Counsel of Record
